Case 2:19-cv-13223-NGE-APP ECF No. 45 filed 07/29/20             PageID.581     Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


ASHH, INC. d/b/a OOZE
WHOLESALE,
            Plaintiff,                                  Case No. 19-13223
v.
                                                        Honorable Nancy G. Edmunds
ALL ABOUT IT, LLC,
           Defendant.
______________________________

ALL ABOUT IT, LLC,
           Third-Party Plaintiff

v.

BMZ PARTNERSHIP, LLC, d/b/a
HEADY HARVEST and d/b/a AER
PREMIUM ELECTRONIC
CIGARETTES,

           Third-Party Defendant
________________________________________/


                 ORDER REGARDING THIRD PARTY DEFENDANT’S
                       MOTION TO STAY DISCOVERY [40]

       Pending before the Court is Third-Party Defendant BMZ Partnership, LLC’s

(“BMZ”) motion to stay discovery. (ECF No. 40.) In its motion to stay, BMZ asks the Court

to enter a protective order staying discovery until the Court enters its ruling on BMZ’s

motion to dismiss Defendant/Third-Party Plaintiff All About It, LLC’s third-party complaint.

The Court has since denied BMZ’s motion to dismiss. (See ECF No. 42.) The motion is

therefore DENIED AS MOOT.

       In addition to requesting a stay of discovery, BMZ also requests that its deadline

to respond to Plaintiff’s discovery requests be extended to thirty days after BMZ files its


                                             1
Case 2:19-cv-13223-NGE-APP ECF No. 45 filed 07/29/20             PageID.582   Page 2 of 2



answer. BMZ indicates that Plaintiff is not opposed to this relief. For this reason, and

having considered the record in this matter in its entirety, the Court finds that BMZ’s

request should be GRANTED. It is therefore ORDERED that BMZ’s deadline to respond

to Plaintiff’s discovery requests is extended to thirty days from the date BMZ files its

answer in accordance with Federal Rule of Civil Procedure 12(a)(4).

     SO ORDERED.

                                                 s/Nancy G. Edmunds
                                                 Nancy G. Edmunds
                                                 United States District Judge


Dated: July 29, 2020

I hereby certify that a copy of the foregoing document was served upon counsel of record
on July 29, 2020, by electronic and/or ordinary mail.


                                               s/Lisa Bartlett
                                               Case Manager




                                           2
